Citation Nr: 0218689	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  00-16 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

This veteran had active service from April 1968 to January 
1970.  

This matter comes to the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Wichita, Kansas, 
Regional Office (RO), which denied service connection for 
schizophrenia.  Although the claim was adjudicated by the 
Wichita RO, the Board notes that the Oakland, California, 
RO has permanent jurisdiction over this matter.  A 
November 1999 notice of temporary transfer shows that the 
claims folder was routed to the Wichita RO for 
adjudication and was to be returned to Oakland, 
California, thereafter.  The Oakland RO notified the 
veteran of the November 1999 rating decision by letter 
dated in December 1999 and provided him with a copy of the 
rating decision.

Further, the Board wishes to point out that the veteran 
had requested a hearing before a Member of the Board on VA 
Form 9 dated in June 2000.  The veteran was notified that 
he was scheduled for a hearing in October 2001, which he 
subsequently canceled with notice.  The veteran was then 
rescheduled per his request for another hearing in May 
2002.  However, the Board notes that the veteran failed to 
appear for his scheduled hearing without presenting 
evidence of good cause.  Thus, the Board has proceeded as 
if such request had been withdrawn by the veteran.  
38 C.F.R. § 20.702(d) (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
decision of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent medical evidence in this case to 
substantiate that the veteran's post-service schizophrenia 
relates to his period of active service.  

3.  There is no medical evidence to show that 
schizophrenia manifested itself in this case within the 
year after the veteran's discharge in January 1970.

CONCLUSION OF LAW

Schizophrenia was not incurred in active service and may 
not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 1991 & Supp. 2002).  The law applies to all 
claims filed on or after the date of its enactment or, as 
in this case, filed before the date of enactment and not 
yet subject to a final decision as of that date because of 
an appeal filed which abated the finality of the decision 
appealed.  38 U.S.C.A. § 5107, Note (West Supp. 2002).  In 
addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the rating decision in November 1999; the statement of the 
case (SOC) dated in May 2000; the supplemental statements 
of the case (SSOCs) dated in September 2000, March 2001, 
and July 2002, and the letter regarding the VCAA in 
November 2002, the RO provided the veteran with the 
applicable law and regulations and gave adequate notice as 
to the evidence needed to substantiate his claims.  In 
addition, the November 2002 letter explained the notice 
and duty to assist provisions of the VCAA, including the 
respective responsibilities of the parties to secure 
evidence, and asked the veteran to submit or authorize VA 
to obtain outstanding evidence relevant to the appeal.  
Thus, the Board is satisfied that the RO has duly provided 
all notice as required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
outpatient treatment records, psychiatric examinations, 
and private hospital and outpatient records as designated 
by the veteran.  He has not requested or authorized VA to 
obtain any additional VA or private evidence.  The Board 
finds that the duty to assist the veteran with the 
development of his claim is satisfied.  38 U.S.C.A. § 
5103A (West Supp. 2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  
Therefore, there is no indication that the Board's present 
review of the claims will prejudice the claimant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The veteran claims entitlement to schizophrenia, 
maintaining that he was diagnosed with and treated for his 
psychotic disorder within a year from separation from 
service.  In support of his claim, he has submitted 
private treatment and hospitalization records, and a 
report associated with a psychiatric evaluation in 
November 2001.  However, at the outset, the Board notes 
that he has not provided objective medical evidence that 
his post-service schizophrenia is linked in any way to his 
period of active service.  Thus, for the reasons and bases 
set forth below, the veteran's service connection claim 
for schizophrenia must be denied.  

Service connection may be established for a disability on 
a direct basis where a current disability exists and that 
disability is the result of a disease or injury incurred 
in service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection for certain diseases, such as 
psychoses, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service 
even though there is no evidence of such disease during 
the period of service.  38 C.F.R. § 3.307(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

On a review of the veteran's service medical records, the 
Board notes on enlistment examination in January 1968, 
there are no pertinent notations or medical findings.  
Also, there are no clinical data within the veteran's 
service medical records indicative of complaints, 
diagnoses, or treatment that pertain to schizophrenia.  
Furthermore, on separation examination in January 1970, 
the record is silent for any relevant findings.  Thus, 
schizophrenia was not shown to be present during service. 

Under the law, service connection may also be granted if 
schizophrenia is shown to be present to the requisite 
degree within the one year period following separation 
from service.  There are no records related to a diagnosis 
of and treatment for schizophrenia until the February 1972 
inpatient doctor's summary record from St. Mary's 
Hospital, on which it is noted that the veteran had a 
diagnosis of schizophrenia, paranoid type.  Noted in the 
report is a questionable hospitalization for mental 
disorder two years prior.  Nothing more in this regard is 
noted and there are no other records associated with the 
claims folder that suggest hospitalization or any 
treatment of schizophrenia prior to the February 1972 
medical record.  (It should be noted that the veteran 
submitted a copy of the February 1972 medical report from 
St. Mary's Hospital which reflects a treatment date of "2-
9-71."  However, two additional copies of this same 
record, obtained from the hospital, do not contain the 
1971 date and are clearly date stamped as February 1972.  
Accordingly, the Board considers the records to reflect 
first treatment at that facility in 1972.)  

The Board recognizes the lay statement provided and the 
veteran's own personal statements to the effect that the 
veteran's schizophrenia surfaced shortly after separation 
from service.  However, the lay statements can only attest 
to the presence of observable psychiatric symptoms or 
complaints.  The Board points out that there is no 
evidence that either the veteran or the witnesses are 
qualified or trained in the medical field so as to render 
a diagnosis as to his medical condition or to attribute 
his actions to any specific psychiatric disorder.  The 
Board notes here that evidence that requires medical 
knowledge, such as in this case, must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the veteran 
has alleged that private clinical records related to 
treatment of schizophrenia in 1970 had not been associated 
with the claims folder; however, on a search for those 
records, the provider indicated in an April 2000 letter 
that no such records existed.  Since schizophrenia was not 
shown until more than 2 years after the veteran's 
separation from service, service connection is not 
warranted on a direct or on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1102(3), 1110, 1112, 1113, 1131, 
5017; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309. 

Further, there is no medical evidence which reflects that 
the veteran's postservice schizophrenia was incurred in 
service as provided under 38 C.F.R. § 3.303(d).  VA 
medical records extending from May 1997 to May 1998 relate 
to ongoing treatment of paranoid schizophrenia, including 
various hospitalization periods for treatment of the 
veteran's psychotic behavior.  Nonetheless, the records do 
not contain any notations or findings that serve to relate 
the veteran's post-service schizophrenia to service.  In 
May 1997 medical records, the examiner noted that the 
veteran had been diagnosed as a paranoid schizophrenic 
"for a long period of time."  The veteran reported that 
his psychiatric symptoms began at the age of 27.  Also 
noted is a 27-year history of schizophrenia.  In these 
records, the examiner noted multiple hospitalizations for 
both treatment of the veteran's psychotic disorder and for 
polysubstance abuse and detoxification.  However, with 
respect to the onset of schizophrenia, these records 
contain nothing more than a reference to a "long period" 
of treatment and a 27-year history of psychotic symptoms.  
There are no clinical data to support that the veteran's 
post-service schizophrenia occurred coincidentally with 
his period of service or that it had its onset prior to 
1972 as supported by the evidence of record.  

Additionally, in a private physician's evaluation report 
dated in June 2000, it is noted that the veteran had been 
sick since 1970.  In a recitation of the veteran's 
reported past medical history, the physician stated that 
the veteran was hospitalized shortly after separation from 
service for post-traumatic stress disorder.  The physician 
also reported that according to the veteran, he became 
extremely sick after he was discharged from the U. S. 
Navy.  On evaluation, in pertinent part, the physician 
noted that the veteran had classic symptoms of chronic 
schizophrenia, paranoid type.  In this regard, the Board 
notes that there is no indication that the physician had 
the veteran's claims folder available during said 
evaluation or that the recitation of the veteran's past 
medical history was based on anything other than the 
veteran's own words.  Thus, while it is clear that the 
veteran had a current disorder, there is no evidence of 
record to substantiate that his post-service schizophrenia 
had its onset in service.  The Board notes that a 
diagnosis based solely on the veteran's unsubstantiated 
history cannot form the basis of a valid claim.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  Thus, in this respect 
as well, the veteran's claim for service connection for 
schizophrenia fails.  

Overall, the Board notes that the veteran's claim for 
service connection for schizophrenia must be denied.  
There simply is no evidence of inservice incurrence or an 
onset of schizophrenia within one year of separation from 
service so as to warrant an award of service connection 
either directly or presumptively.  The evidence 
preponderates against entitlement to service connection 
due to the absence of clinical data to substantiate that 
the veteran's post-service schizophrenia relates to his 
period of active service.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  



ORDER

Service connection for schizophrenia is denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

